Citation Nr: 0815335	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-03 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased evaluation for anxiety with 
panic attacks, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from March 1964 to April 
1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
rating decisions of the St. Louis, Missouri, VA Regional 
Office (RO).  

By rating decision dated in April 2005, the agency of 
original jurisdiction (AOJ) increased the evaluation for 
anxiety disorder with panic attacks to 10 percent.  In 
December 2005, the evaluation was increased to 30 percent.  
The Board notes that since the increase to 30 percent did not 
constitute a full grant of the benefits sought, the increased 
rating issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 39 (1993).

In a June 2005 notice of disagreement, the appellant withdrew 
the issue of entitlement to service connection for a 
bilateral hearing loss disability.  

The Board notes that in correspondence received in October 
2006, the appellant asserted that his service-connected 
anxiety disorder was a misdiagnosis and that his symptoms 
were instead, attributable to post traumatic stress disorder 
(PTSD).  The AOJ denied service connection for PTSD in an 
April 2005 rating decision.  This issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD is referred to the 
AOJ for its consideration.  

The issue of entitlement to an increased evaluation for 
anxiety disorder is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Tinnitus was not manifest in service and is not attributable 
to service.
CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification:  (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case or 
supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case and 
supplemental statement of the case.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in April 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In this case, the evidence reflects tinnitus.  Thus, the 
pivotal determination is whether tinnitus is related to 
service.

Service medical records are negative for tinnitus.  The 
February 1964 service entrance examination report shows that 
the ears and drums were normal.  A May 1976 treatment record 
reflects that he specifically denied having tinnitus.  The 
Board notes that a March 1976 examination report notes that 
the ears and drums were normal and Valsalva was noted to be 
adequate, bilaterally.  While complaints of ear, nose, or 
throat trouble were noted in March 1978, the report of 
examination specifically notes no perforation of the tympanic 
membranes, and that the ears and drums were normal.  A May 
1979 ear, nose, and throat referral reflects that he was the 
pilot of a fixed wing, nonpressurized aircraft, complained 
that his right ear did not pop to Valsalva for the previous 
two to three years, and that on physical examination Valsalva 
was unsuccessful.  Examination was noted to be negative.  The 
March 1984 separation examination report shows that the ears 
and drums were normal and on the accompanying medical 
history, he specifically denied having ear trouble.  The 
Board notes no reference to tinnitus is contained in the 
March 1984 audiological evaluation report.  

The Board notes that the appellant has asserted, to include 
in his February 2006 VA Form 9, that his tinnitus is a result 
of acoustic trauma during service.  Initially, to the extent 
that the appellant contends that he is a combat veteran, the 
Board notes that the rating decisions reflect the AOJ's 
determination that the appellant is not a combat veteran.  
Regardless, the provisions of 38 U.S.C.A. § 1154(b) merely 
relax evidentiary standards in regard to incurrence or 
aggravation of a disability in service.  That section does 
not address the questions of either current disability or 
nexus to service, for both of which competent evidence is 
generally required.  

The appellant is competent to report his symptoms and the 
Board accepts that the he was exposed to noise and could have 
experienced ringing in his ears during service.  In this 
case, the Board has accorded more probative value to the 
April 2005 VA opinion to the effect that tinnitus was not 
manifest in service, with the examiner noting an onset 10 
years after service, that it was not "time-locked" to a 
particular event, and that there was some post-service noise 
exposure.  The examiner added the appellant was unable to 
determine a specific frequency other than reporting that it 
was infrequent.  The Board notes that the examiner reviewed 
the claims file and provided a complete rationale for the 
opinion, which is consistent with the record.  

The evidence does not show that the appellant has tinnitus as 
a result of noise exposure, to include acoustic trauma, 
during service.  The initial objective evidence of tinnitus 
is a decade after service.  A significant lapse in time 
between service and post service medical treatment may be 
considered as part of the analysis of a service connection 
claim and weighs against the claim in this case.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

To the extent that the appellant is attempting to establish 
continuity of symptomatology based upon his lay statements, 
the Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
ear trouble at separation.  Such evidence is far more 
reliable than an unsupported remote claim.

In sum, the evidence establishes no tinnitus during service, 
normal ears and drums at separation, and a competent and 
probative opinion that the appellant's tinnitus is not 
related to service.  The preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  
Consequently, the benefits sought on appeal are denied.


ORDER

Service connection for tinnitus is denied.  


REMAND

Service connection for anxiety disorder was established in 
September 1984.  In his October 2004 claim, the appellant 
stated that he was seeking a higher rating for his service-
connected anxiety/panic disorder.  An April 2006 VA Form 28-
1902b notes that the appellant's anxiety and panic disorder 
contributed to his impairment in regard to employment and 
that a vocational goal was not feasible based on his anxiety, 
referencing a "Vocational Assessment."  The appellant's 
vocational rehabilitation folder, to include the referenced 
Vocational Assessment, has not been associated with the 
claims file.  

In addition, the Board notes the appellant's assertion to the 
effect that his service-connected psychiatric disorder, rated 
under Diagnostic Code 9400 as generalized anxiety disorder, 
is a misdiagnosis and that his symptoms are instead, 
manifestations of PTSD, as diagnosed in an October 2006 VA 
treatment record, with the examiner noting that the symptoms 
of anxiety disorder overlapped with those of PTSD.  In that 
regard, the Board notes that the criteria of 38 C.F.R. § 
4.130 pertain to the rating of mental disorders, to include 
the appellant's service-connected generalized anxiety 
disorder (Diagnostic Code 9400), as well as nonservice-
connected PTSD (Diagnostic Code 9411).  The same criteria are 
applicable to both diagnoses.  

Under either Diagnostic Code, a 100 percent evaluation is 
provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that the AOJ has assigned a 30 percent rating 
to reflect occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate the 
appellant's vocational rehabilitation 
folder, if available, with the claims 
file, to include the Vocational Assessment 
referenced in the April 2006 VA Form 28-
1902b.  If the records are unavailable, 
the AOJ should attempt to obtain an 
employment history from the appellant.  

2.  The AOJ should schedule the appellant 
for a VA psychiatric examination.  The 
claims file should be made available for 
review in conjunction with the examination 
and the examiner's attention should be 
directed to this remand.  The examiner 
should set forth all symptoms and assess 
the nature and extent of impairment due to 
the appellant's service-connected 
anxiety/panic disorder, to include an 
opinion as to the degree of occupational 
and social impairment as a result of his 
symptoms.  A Global Assessment of 
Functioning should be assigned, which is 
related solely to the service-connected 
anxiety/panic disorder.  A complete 
rationale should accompany all opinions 
provided.  

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


